Citation Nr: 0727108	
Decision Date: 08/30/07    Archive Date: 09/11/07

DOCKET NO.  03-36 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Veteran represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel






INTRODUCTION

The veteran had active military service from September 1954 
to July 1958.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a March 2003 rating decision.


FINDING OF FACT

The medical evidence fails to relate the veteran's hearing 
loss to his time in service.


CONCLUSION OF LAW

Criteria for service connection for bilateral hearing loss 
have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110, 1131.  "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303.

The veteran has been diagnosed with bilateral hearing loss 
which he believes was caused by noise exposure while serving 
as an Air Force medic on a flight line between 1954 and 1958.  
The veteran explained that he was stationed at Griffiss Air 
Force Base where several jet fighter squadrons were based, 
and that the noise from the jets taking off was loud and 
constant.  He reported that his duties included following the 
fire engines on all of their emergency runs, where he was 
exposed to jet engine noise. 

The veteran indicated that he first sought treatment for his 
hearing in the mid 1960s, but did not remember the name of 
the doctor he saw.  The veteran also indicated that he had 
been treated by a Dr. Steffen for a number of years, and 
these records were obtained.

Service medical records indicate that the veteran presented 
for treatment complaining of tinnitus after firing a shotgun 
in 1955.  However, several years later, the veteran's 
separation physical failed to detect any hearing loss, as the 
veteran had 15/15 in each ear on the spoken word test, and 
audiometric testing failed to show any hearing loss for VA 
purposes.

The earliest medical evidence of hearing loss is shown by 
audiometric testing in February 1974.  However, the private 
doctor's impression was congenital, bilateral sensorineural 
hearing loss.  The doctor noted that the veteran had bad 
hearing in early adult life; that he wore hearing aids from 
1966-1969; and that he had been a medic in the air force.  
However, no medical opinion of record has been submitted by 
any doctor indicating that military noise exposure caused the 
veteran's hearing loss.

The veteran underwent a VA examination in August 2006 to 
determine the etiology of his hearing loss.  The examiner 
diagnosed the veteran with hearing loss and tinnitus, but 
opined that it was less likely than not that either was 
related to the veteran's military noise exposure.  The 
examiner explained that the veteran's hearing documentation 
was normal at time of discharge; that the veteran had a 
significant family history (including a father and a brother) 
of hearing loss (noting that the private doctor had linked 
the veteran's hearing loss to his family); and that the 
configuration of the veteran's hearing loss in 1974, and at 
the time of the examination, was not what would typically be 
associated with noise exposure.

The veteran submitted statements from five friends who had 
known him as far back as the early 1960s, indicating that the 
veteran had been hard of hearing for as long as they had 
known him.  However, none of the friends are medically 
qualified to prove a matter requiring medical expertise, such 
as an opinion as to diagnosis or medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  As 
such, the friends are not able to relate the veteran's 
hearing loss to military noise exposure during his time in 
service.   The veteran is also not medically qualified to 
relate his hearing loss to his time in service.

The veteran contends that he underwent a re-enlistment 
physical in 1964 or 1965 which found him to have hearing 
loss, preventing him from reenlisting.  However, no record of 
this examination was contained in the veteran's service 
medical records, and even if it was, post service evidence of 
hearing loss now known to be congenital and/or unrelated to 
noise exposure would not provide a basis for a favorable 
decision.  

The veteran in the same statement also reported being 
diagnosed with hearing loss in the spring of 1958.  However, 
there is no evidence of this and it would be directly 
contradicted by the veteran's separation physical from June 
1958 that showed no hearing loss.

The VA examiner concluded in August 2006, after reviewing the 
veteran's claims file, that it was less likely than not that 
the veteran's hearing loss was caused by military noise 
exposure.  This opinion is grounded in the evidence of record 
and has not been contradicted by any additional medical 
opinion.  As such, the medical evidence is against the 
veteran's claim, and it is therefore denied. 

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the present case, required notice was completed by a 
letter dated in June 2006, which informed the veteran of all 
four elements required by the Pelegrini II Court as stated 
above.
 
The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the veteran was not given prior to the first 
adjudication of the claim, the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444. F.3d 1328 (Fed. Cir. 2006).  
Additionally, the veteran's claim was readjudicated by a 
September 2006 supplemental statement of the case following 
completion of the notice requirements.

VA and private treatment records have been obtained; several 
buddy statements have been received; and the veteran was also 
provided with a VA examination (the report of which has been 
associated with the claims file).  Additionally, the veteran 
was scheduled to testify at a hearing before the Board, but 
he failed to appear and provided no good cause for his 
absence.
 
VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of 
the denial of the veteran's claim, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran under the holding 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because 
VA's duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.


ORDER

Service connection for hearing loss is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


